DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Claims 1 -20 are pending on this application. Claims 1, 8, and 14 are in independent forms.
Priority
3.    	No foreign priority is claimed.

Information Disclosure Statement
4.    	The information disclosure statement (IDS) submitted on 11/12/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The Drawings filed on 11/12/2018 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 7, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. US Patent Application Publication No. 2011/0302414 (hereinafter Logan) in view of .
Regarding claim 1, Logan discloses a medical device (Fig. 1, Medical Workstation 110) with limited computational capability, the medical device comprising: 
“medical hardware configured to perform a medical function on a human or animal body” (see Logan par. 0048, The medical workstation 110 is usable as a stand-alone device for viewing and/or manipulating medical images stored in the medical image database 235 on the display 245. For instance, the service application 210 and/or other software 225 is executed on the processor 200, which provides a GUI on the display 245 that a user interacts with to retrieve images within the medical image database 235. In some instances the user is a medical professional that evaluates images using the medical workstation 110 to diagnosis a patient depicted in the image); 
“a first register to store a static, substantially unique identifier of the medical device” (see Logan par. 0077-0078, In step 412, the BOT 130 receives a request from the medical workstation 110 for a unique connection ID (generate ID message 413). In response to the request, the BOT 130 uses the unique connection ID generator 360 to generate a unique connection ID with a set lifespan (e.g., ten minutes). The BOT 130 stores the generated unique connection ID with the UID of the requesting medical workstation 110 and the set lifespan in the temporary unique ID storage 365);
“a second register to store a static encryption key” (see Logan par. 0060, the security keys 300 include public keys published by client devices. The public keys for each client device are stored in the security keys 300 by the account management module 310 upon registration. As is discussed in greater detail below, the public keys are used by client devices to encrypt and decrypt messages and the identities of message senders);
“an interface to receive and transmit data over a short-range communication link” (see Logan par. 0042; The devices that are coupled to the network 115, such as the remote device 105 and medical workstation 110, are directly coupled or indirectly coupled by way of, e.g., a hub, router, or similar device. Such couplings include wired connections (universal serial bus (USB), Ethernet, etc.), wireless connections (e.g., Bluetooth, WiFi, cellular, etc.) or a combination thereof); and 
processing hardware (Fig. 3A, processor 200) communicatively coupled to the first register (Fig. 3A, Memory 205), the second register (Fig 3A, medical image database), the interface and the medical hardware (Fig. 3A, medical workstation 110), the processing hardware configured to: 
Logan does not explicitly discloses (i) apply the static encryption key to the identifier of the medical device to generate an encrypted identifier of the medical device; (ii) transmit, via the interface, the encrypted identifier of the medical device to another device; (iii) receive, via the interface, an encrypted identifier of the other device; (iv) decrypt the encrypted identifier of the other device using the static encryption key to determine an identifier of the other device.  
However, in analogues art, Thompson discloses (i) apply the static encryption key to the identifier of the medical device to generate an encrypted identifier of the medical device (see Thompson par. 0045, a method for securely transmitting sensitive patient information from programmer (112, 114, 116) to clinician computer 122 in accordance with the invention, as shown generally at 280. The method begins by generating a first encryption key for distribution to programmer 222, as shown at step 282); (ii) transmit, via the interface, the encrypted identifier of the medical device to another device (see Thompson par. 0047, encrypted sensitive information 221 is transferred from programmer (112, 114, 116) to the clinician computer 122 via. data communication media/connection 226, as shown in step 288); (iii) receive, via the interface, an encrypted identifier of the other device (see Thompson par. 0037, Clinician computer 122 receives the encrypted sensitive information 221 transmitted by programmer (112, 114, 116). In one embodiment of the invention, clinician computer 122 is a second remote medical instrument 221); (iv) decrypt the encrypted identifier of the other device using the static encryption key to determine an identifier of the other device (see Thompson par. 0037, Decryption engine 234 resides on clinician computer 122, and decrypts the encrypted sensitive information using a decryption algorithm corresponding to the encryption algorithm and a decryption key corresponding to the encryption key that was used to originally encrypt the message. The output of decryption engine 234 is the original, unencrypted sensitive information 221).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thompson into the system of Logan in order to include an apparatus and method for variably encrypting and transferring of data transmitted between various devices (see Thompson par. 0002).
Logan in view of Thompson does not explicitly discloses  (v) generate a dynamic encryption key using the identifier of the medical device and the identifier of the other device; and (vi) apply the dynamic encryption key to medical data transmitted between the medical device and the other device, wherein the medical data is related to operation of the medical hardware.
However, in analogues art, Healy discloses (v) generate a dynamic encryption key using the identifier of the medical device and the identifier of the other device (see Healy par. 0050, the crypto key 122 could be generated dynamically by a programmer 123 or, if applicable, the repeater 124, for subsequent download to the IMD 103 using short range telemetry following implantation. Similarly, the crypto key 122 could be generated during the manufacturing process and persistently stored in the IMD 103 prior to implantation. Alternatively, the crypto key 122 could be dynamically generated by the IMD 103); and (vi) apply the dynamic encryption key to medical data transmitted between the medical device and the other device, wherein the medical data is related to operation of the medical hardware (see Healy par. 0013, A crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key. A telemetry connection of at least one of a short range and a long range is established between the implantable medical device and the programmer. The encrypted sensitive information is transmitted to the implantable medical device via the telemetry connection. The crypto key is transmitted to the implantable medical device via the telemetry connection at short range).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan and Thompson in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 3, Logan in view of Thompson in further Healy discloses the medical device of claim 1, 
Healy further discloses wherein to generate the dynamic encryption key, the processing hardware is configured to concatenate the identifier of the medical device with the identifier of the other device (see Healy par. 0049, a method 200 for providing secure exchange of sensitive information 127 with an implantable medical device 103, in accordance with an embodiment of the present invention. The method 200 is described as a sequence of process operations or steps, which can be executed, for instance, by the programmer 123, repeater 124, or other components).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan and Thompson in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 4, Logan in view of Thompson in further Healy discloses the medical device of claim 1, 
(see Logan par. 0115, The list of medical workstations may be a generally static list or a dynamically updated list similar to a roster within rosters 290, maintained locally by the medical workstation 110 or another resource coupled to a network of the medical workstation 110. The list is stored in the memory 205 of the medical workstation 110 in some instances).

Regarding claim 7, Logan in view of Thompson in further Healy discloses the medical device of claim 1, 
 wherein the medical hardware is configured to deliver a medicine into a patient, and wherein the medical data is indicative of a time of delivery (see Healy par. 0003, In severe cases, a monitoring or therapy delivery device, referred to as an implantable medical device (IMD), is surgically implanted to collect cardiac performance data and to deliver therapy to the heart, when needed. IMDs are also used in other areas of medicine to provide neural stimulation, dispense drugs, and perform other monitoring and in situ therapeutic functions, as would be appreciated by one skilled in the art).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan and Thompson in order to include implantable cardiac monitoring and therapy delivery, IMDs also include neural stimulation, drug dispensing, and other implantable, as well as external, monitoring and therapy delivery devices (see Healy par. 0035).

Regarding claim 14, Logan discloses a method for generating dynamic encryption keys in medical devices, the method comprising: 
“retrieving, by processing hardware, an identifier of a medical device and a pre-stored static key” ” (see Logan par. 0077-0078, In step 412, the BOT 130 receives a request from the medical workstation 110 for a unique connection ID (generate ID message 413). In response to the request, the BOT 130 uses the unique connection ID generator 360 to generate a unique connection ID with a set lifespan (e.g., ten minutes). The BOT 130 stores the generated unique connection ID with the UID of the requesting medical workstation 110 and the set lifespan in the temporary unique ID storage 365);
 “receiving, via a short-range wireless communication link, an encrypted identifier of a peer device” (see Logan par. 0042; The devices that are coupled to the network 115, such as the remote device 105 and medical workstation 110, are directly coupled or indirectly coupled by way of, e.g., a hub, router, or similar device. Such couplings include wired connections (universal serial bus (USB), Ethernet, etc.), wireless connections (e.g., Bluetooth, WiFi, cellular, etc.) or a combination thereof);
“performing a medical function by medical hardware, the medical function being associated with medical data” (see Logan par. 0048, The medical workstation 110 is usable as a stand-alone device for viewing and/or manipulating medical images stored in the medical image database 235 on the display 245. For instance, the service application 210 and/or other software 225 is executed on the processor 200, which provides a GUI on the display 245 that a user interacts with to retrieve images within the medical image database 235. In some instances the user is a medical professional that evaluates images using the medical workstation 110 to diagnosis a patient depicted in the image); 

Logan does not explicitly discloses decrypting, by processing hardware, the encrypted identifier using the pre-stored static key to determine an identifier of the peer device.
However, in analogues art, Thompson discloses decrypting, by processing hardware, the encrypted identifier using the pre-stored static key to determine an identifier of the peer device (see Thompson par. 0037, Decryption engine 234 resides on clinician computer 122, and decrypts the encrypted sensitive information using a decryption algorithm corresponding to the encryption algorithm and a decryption key corresponding to the encryption key that was used to originally encrypt the message. The output of decryption engine 234 is the original, unencrypted sensitive information 221).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thompson into the system of Logan in order to include an apparatus and method for variably encrypting and transferring of data transmitted between various devices (see Thompson par. 0002).
 Logan in view of Thompson does not explicitly discloses generating, by processing hardware, a dynamic encryption key using the identifier of a medical device and the identifier of the peer device; exchanging the medical data with the peer device via the wireless communication link, including applying the dynamic encryption key to the medical data.
However, in analogues art, Healy discloses generating, by processing hardware, a dynamic encryption key using the identifier of a medical device and the identifier of the peer device (see Healy par. 0050, the crypto key 122 could be generated dynamically by a programmer 123 or, if applicable, the repeater 124, for subsequent download to the IMD 103 using short range telemetry following implantation. Similarly, the crypto key 122 could be generated during the manufacturing process and persistently stored in the IMD 103 prior to implantation. Alternatively, the crypto key 122 could be dynamically generated by the IMD 103); exchanging the medical data with the peer device via the wireless communication link, including applying the dynamic encryption key to the medical data (see Healy par. 0013, 0037, A crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key. A telemetry connection of at least one of a short range and a long range is established between the implantable medical device and the programmer. The encrypted sensitive information is transmitted to the implantable medical device via the telemetry connection. The crypto key is transmitted to the implantable medical device via the telemetry connection at short range. Authentication 126 also provides an opportunity to securely obtain the crypto key 122 uniquely associated with the IMD 103. During authentication 126, the IMD 103 interfaces with an external source, such as a programmer 123, repeater 124 or other wireless computing device 125, to either receive or share the crypto key 122 assigned to the IMD 103).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 16, Logan in view of Thompson in further Healy discloses the method of claim 14, 
Healy further discloses wherein the medical hardware generates the medical data as output, and wherein exchanging the medical data with the peer device includes: encrypting the medical data using the dynamic encryption key, and sending encrypted medical data to the peer device (see Healy par. 0013, A crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key. A telemetry connection of at least one of a short range and a long range is established between the implantable medical device and the programmer. The encrypted sensitive information is transmitted to the implantable medical device via the telemetry connection. The crypto key is transmitted to the implantable medical device via the telemetry connection at short range).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 17, Logan in view of Thompson in further Healy discloses the method of claim 14, 
Healy further discloses wherein the medical data includes a command for operating the medical hardware, and wherein exchanging the medical data with the peer device includes: receiving encrypted medical data from the peer device, decrypting the encrypted medical data using the dynamic encryption key, and applying the command included in the medical data to the medical hardware (see Healy par. 0014, 0044, The encrypted sensitive information 128 is sent to the IMD 103 either over a short range telemetric link 142 or over a long range telemetric link 143 using RF telemetry. The IMD 103 interfaces to an RF transceiver 145 integral to the programmer 123. Similarly, the programmer 123 retrieves the encrypted sensitive information 128 from the IMD 103 and uses the crypto key 122 to decrypt the encrypted sensitive information 128 back into unencrypted sensitive information 127. In a further embodiment, an unencrypted copy of part or all of the sensitive information 127 is stored onto the IMD 103 by the programmer 123 over a short range telemetric link 142).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 20, the method of claim 14, further comprising: applying, by processing hardware, the static key to the identifier of the medical device to generate an encrypted identifier of the medical device (see Thompson par. 0045, a method for securely transmitting sensitive patient information from programmer (112, 114, 116) to clinician computer 122 in accordance with the invention, as shown generally at 280. The method begins by generating a first encryption key for distribution to programmer 222, as shown at step 282); and transmitting the encrypted identifier of the medical device to the peer device via the short-range wireless communication link (see Thompson par. 0047, 0032, encrypted sensitive information 221 is transferred from programmer (112, 114, 116) to the clinician computer 122 via. data communication media/connection 226, as shown in step 288. Data communication media 226 could be configured to include a telephone line connection, a direct network connection, an intranet connection, an internet connection, wireless LAN, fiber optic network a satellite connection, a laser or infrared system, any other suitable network protocol connection, or a combination thereof).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thompson into the system of Logan in order to include an apparatus and method for variably encrypting and transferring of data transmitted between various devices (see Thompson par. 0002).

8.	Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. US Patent Application Publication No. 2011/0302414 (hereinafter Logan) in view of Healy et al. US Patent Application Publication No. 2009/0043362 (hereinafter Healy).
Regarding claim 8, Logan discloses a system comprising: 
a first device (Fig. 1, Medical Workstation 110) including: 
“medical hardware configured to perform a medical function on a human or animal body and generate medical data related to the medical function” (see Logan par. 0048, The medical workstation 110 is usable as a stand-alone device for viewing and/or manipulating medical images stored in the medical image database 235 on the display 245. For instance, the service application 210 and/or other software 225 is executed on the processor 200, which provides a GUI on the display 245 that a user interacts with to retrieve images within the medical image database 235. In some instances the user is a medical professional that evaluates images using the medical workstation 110 to diagnosis a patient depicted in the image); 
“an interface to receive and transmit data over a short-range communication link” (see Logan par. 0042; The devices that are coupled to the network 115, such as the remote device 105 and medical workstation 110, are directly coupled or indirectly coupled by way of, e.g., a hub, router, or similar device. Such couplings include wired connections (universal serial bus (USB), Ethernet, etc.), wireless connections (e.g., Bluetooth, WiFi, cellular, etc.) or a combination thereof); and 
the system further comprising: 
a second device (Fig. 2, Remote Device 105) including: 
“an interface to receive and transmit data over the short-range communication link” (see Logan par. 0042; The devices that are coupled to the network 115, such as the remote device 105 and medical workstation 110, are directly coupled or indirectly coupled by way of, e.g., a hub, router, or similar device. Such couplings include wired connections (universal serial bus (USB), Ethernet, etc.), wireless connections (e.g., Bluetooth, WiFi, cellular, etc.) or a combination thereof); and 
 “wherein each of the first device and the second device stores a shared static encryption key and a respective different device identifier” (see Logan par. 0077-0078, 0060, In step 412, the BOT 130 receives a request from the medical workstation 110 for a unique connection ID (generate ID message 413). In response to the request, the BOT 130 uses the unique connection ID generator 360 to generate a unique connection ID with a set lifespan (e.g., ten minutes). The BOT 130 stores the generated unique connection ID with the UID of the requesting medical workstation 110 and the set lifespan in the temporary unique ID storage 365, the security keys 300 include public keys published by client devices. The public keys for each client device are stored in the security keys 300 by the account management module 310 upon registration. As is discussed in greater detail below, the public keys are used by client devices to encrypt and decrypt messages and the identities of message senders); 
Logan does not explicitly discloses processing hardware configured to generate a dynamic encryption key, encrypt the medical data using the dynamic encryption key, and transmit the encrypted medical data via the short-range communication link; processing hardware configured to generate the dynamic encryption key, receive the encrypted medical data via the short-range communication link, and decrypt the medical data using the dynamic encryption key; and wherein each of the first device and the second device generates the dynamic encryption key using the shared static encryption key and the device identifiers of the first device and the second device.   
However, in analogues art, Healy discloses processing hardware configured to generate a dynamic encryption key, encrypt the medical data using the dynamic encryption key, and transmit the encrypted medical data via the short-range communication link (see Healy par. 0050, 0013, the crypto key 122 could be generated dynamically by a programmer 123 or, if applicable, the repeater 124, for subsequent download to the IMD 103 using short range telemetry following implantation. Similarly, the crypto key 122 could be generated during the manufacturing process and persistently stored in the IMD 103 prior to implantation. Alternatively, the crypto key 122 could be dynamically generated by the IMD 103. A crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key. A telemetry connection of at least one of a short range and a long range is established between the implantable medical device and the programmer. The encrypted sensitive information is transmitted to the implantable medical device via the telemetry connection. The crypto key is transmitted to the implantable medical device via the telemetry connection at short range); processing hardware configured to generate the dynamic encryption key, receive the encrypted medical data via the short-range communication link, and decrypt the medical data using the dynamic encryption key” (see Healy par. 0050, the crypto key 122 could be generated dynamically by a programmer 123 or, if applicable, the repeater 124, for subsequent download to the IMD 103 using short range telemetry following implantation. Similarly, the crypto key 122 could be generated during the manufacturing process and persistently stored in the IMD 103 prior to implantation. Alternatively, the crypto key 122 could be dynamically generated by the IMD 103. The sensitive information 127 is preencrypted using the crypto key 122 and stored onto the IMD 103 as encrypted sensitive information 128 (block 202), as further described below with reference to FIG. 7. Subsequently, the encrypted sensitive information 128 is retrieved from the IMD 103 and decrypted back into sensitive information 127 using the crypto key 122 (block 203)); and wherein each of the first device and the second device generates the dynamic encryption key using the shared static encryption key and the device identifiers of the first device and the second device (see Healy par. 0036, Dynamically generated and non-persistently stored session crypto keys are also generated dynamically and shared with the IMD 103, but are not persistently stored and are used for a single patient data exchange. Each crypto key 122 is uniquely assigned to the IMD 103).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan in order to include a crypto key unique to an implantable medical device is dynamically generated on a programmer. Sensitive information for the implantable medical device is encrypted using the crypto key (see Healy Abstract).

Regarding claim 12, Logan in view of Healy discloses the system of claim 8, 
Logan further discloses wherein the medical function which the medical hardware of the first device is configured to perform is a first medical function, and wherein the second device further includes medical hardware to perform a second medical function on a human or animal body (see Logan par. 0048, The medical workstation 110 is usable as a stand-alone device for viewing and/or manipulating medical images stored in the medical image database 235 on the display 245. For instance, the service application 210 and/or other software 225 is executed on the processor 200, which provides a GUI on the display 245 that a user interacts with to retrieve images within the medical image database 235. In some instances the user is a medical professional that evaluates images using the medical workstation 110 to diagnosis a patient depicted in the image).

Regarding claim 13, Logan in view of Healy discloses the system of claim 8, 
Healy further discloses wherein the processing hardware implements symmetric encryption and decryption (see Healy par. 0009, currently available data encryption techniques, such as the Advanced Encryption Standard (AES), a FIPS-approved symmetric encryption algorithm, can satisfactorily safeguard sensitive information. These encryption techniques employ crypto keys, which are needed by both a sender and recipient to respectively encrypt and decrypt sensitive information transmitted during a data exchange session).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Healy into the system of Logan in order to include a wireless computing device can verify the integrity of messages received from IMD, both using a symmetric encryption algorithm (see Healy par. 0032).

7.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. US Patent Application Publication No. 2011/0302414 (hereinafter Logan) in view of Thompson US Patent Application Publication No. 2001/0027331 (hereinafter Thompson) in further view of Healy et al. US Patent Application Publication No. 2009/0043362 (hereinafter Healy) in further view of Hawkes et al. US Patent Application Publication No. 2010/0115286 (hereinafter Hawkes).
Regarding claim 2, Logan in view of Thompson in further Healy discloses the medical device of claim 1, 
Logan in view of Thompson in further Healy does not explicitly discloses wherein to generate the dynamic encryption key, the processing hardware is configured to apply a bitwise XOR operation to the identifier of the medical device and the identifier of the other device.
However, in analogues art, Hawkers discloses wherein to generate the dynamic encryption key, the processing hardware is configured to apply a bitwise XOR operation to the identifier of the medical device and the identifier of the other device (see Hawkers par. 0015, the data may be combined with the encrypted memory address by an invertible operation (e.g., modular addition/subtraction, a bitwise XOR operation, etc.). The data may then be encrypted in a second plurality of block cipher rounds using the data round keys).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hawkes into the system of Logan,   Thompson, and Healy in order to include a data combined with the encrypted memory address by an invertible operation (e.g., modular addition/subtraction, a bitwise XOR operation, etc.) (see Hawkes par. 0021).

Regarding claim 15, Logan in view of Thompson in further view of Healy discloses the method of claim 14, 
Logan in view of Thompson in further view of Healy does not explicitly discloses wherein generating the dynamic encryption key using the identifier of the medical device and the identifier of the peer device includes combining the identifier of the medical device and the identifier of the peer device using a bitwise XOR operation. 
However, in analogues art, Hawkers discloses wherein generating the dynamic encryption key using the identifier of the medical device and the identifier of the peer device includes combining the identifier of the medical device and the identifier of the peer device using a bitwise XOR operation (see Hawkers par. 0015, the data may be combined with the encrypted memory address by an invertible operation (e.g., modular addition/subtraction, a bitwise XOR operation, etc.). The data may then be encrypted in a second plurality of block cipher rounds using the data round keys).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hawkes into the system of Logan,   Thompson, and Healy in order to include a data combined with the encrypted memory address by an invertible operation (e.g., modular addition/subtraction, a bitwise XOR operation, etc.) (see Hawkes par. 0021). 
Allowable Subject Matter
7. 	Claims 5-6, 9-11, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can
Normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433